COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


MARIA E. RUSSO

v.   Record No. 2400-94-1                       MEMORANDUM OPINION *
                                                    PER CURIAM
CAPITAL GARDENS, INC. T/A                          MAY 30, 1995
 DENNIS' SPAGHETTI AND STEAK HOUSE
AND
AETNA CASUALTY AND SURETY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
         (John H. Klein; Rutter & Montagna, on brief),
         for appellant.

         (Robert W. McFarland; Mark S. Davis; Kevin E. Mooney;
         McGuire, Woods, Battle & Boothe, on brief), for appellees.



     The sole issue on this appeal is whether the Workers'

Compensation Commission erred in finding that Maria E. Russo

failed to prove that she sustained an injury by accident arising

out of her employment.   Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.

     On appellate review, we construe the evidence in the light

most favorable to the party prevailing below.      R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    To recover benefits, Russo must establish that she

suffered an injury by accident "arising out of and in the course

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
of [her] employment."    Code § 65.2-101.    "The phrase arising 'out

of' refers to the origin or cause of the injury."       County of

Chesterfield v. Johnson, 237 Va. 180, 183, 376 S.E.2d 73, 74

(1989).

     The evidence proved that Russo was employed as a waitress in

employer's restaurant.   While she was working, she bent down to

pick up a napkin off of the floor and felt pain in her knee.        At

the hearing, Russo demonstrated that she bent over, with her left

foot slightly off of the ground behind her, and she reached for

the napkin with her left hand.   Russo sustained a left knee

injury as a result of this incident.
     In denying Russo's application on the basis that her injury

did not arise out of her employment, the commission made the

following findings:
               We agree with the Deputy Commissioner's
          determination . . . [that] a "critical link"
          must exist between the conditions and the
          injury in order for the injury to arise out
          of the employment. No such link has been
          proven. The claimant was performing a simple
          bending motion when her knee gave out.
          Excluded from coverage under the Act are
          workplace injuries that come from hazards to
          which the worker would have been equally
          exposed apart from the employment.


     The commission's decision is supported by County of
Chesterfield v. Johnson, 237 Va. 180, 186, 376 S.E.2d 73, 76

(1989), and Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

484, 382 S.E.2d 305, 306 (1989).       Therefore, we affirm the

commission's decision.



                                   2
    Affirmed.




3